Exhibit 10.12

INDUSTRIAL LEASE

THIS LEASE, made and entered into in Oak Brook, Illinois as of this 30th day of
June, 2011 by and between POWER GREAT LAKES, INC., an Illinois corporation
(“Tenant”), and CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment
trust (“Landlord”);

W I T N E S S E T H:

1. Basic Terms. This Section 1 contains the basic terms of the Lease between
Landlord and Tenant. All other provisions of this Lease are to be read in
accordance with the provisions herein contained.

 

A.

   Commencement Date    July 1, 2011

B.

   Termination Date    July 31, 2013

C.

   Monthly Rent    $45,742.90

D.

   Security Deposit    $45,742.90

E.

   Use    Manufacturing and warehousing

F.

   Tenant’s Mailing Address:   

655 Wheat Lane

Wood Dale, Illinois 60191

G.

   Landlord’s Mailing Address:   

1808 Swift Drive

Oak Brook, Illinois 60523

Attention: Chief Operating Officer

2. Lease of Premises and Term. Landlord hereby leases to Tenant, and Tenant
hereby accepts the premises consisting of the building (“Premises”), located on
the land commonly known as 801 AEC Drive, Wood Dale, Illinois and legally
described on Exhibit A attached hereto and made a part hereof (“Project”),
commencing on the Commencement Date and terminating on the Termination Date
(“Term”). The Premises are leased to Tenant subject to, and Tenant shall at all
times during the Term comply with, all covenants, conditions, agreements,
easements, encumbrances and restrictions and all laws, ordinances, rules and
regulations now and hereafter affecting the Project.

3. Rent. Tenant agrees to pay to Landlord, monthly in advance, without offset or
deduction, the amount of the Monthly Rent set forth in Section 1 commencing on
August 1, 2011 (Tenant pays no Monthly Rent for the period of July 1, 2011
through July 31, 2011) and continuing on the first (1st) day of each month
thereafter for the balance of the Term of this Lease. In addition thereto,
Tenant shall pay all such other amounts as are herein described as “Additional
Rent” in the manner and at the time specified in this Lease. Unless specifically
identified herein there shall be no other Additional Rent in this gross Lease,
including any payments for Taxes or insurance maintained



--------------------------------------------------------------------------------

by Landlord. The term “Rent” when used in this Lease shall include all Monthly
Rent and Additional Rent. All Rent payable hereunder shall be payable to
Landlord at 2023 Paysphere Circle, Chicago, Illinois 60674, or as Landlord may
otherwise designate in writing.

4. Late Charges. If any payment of Rent is not received by Landlord within five
(5) days of the date when due, Tenant shall immediately pay to Landlord a late
charge equal to three percent (3%) of the unpaid amount (“Late Charge”). In the
event that any overdue payment of Rent is not paid within one (1) month of the
due date thereof, an additional Late Charge equal to three percent (3%) of the
unpaid amount may be charged by Landlord for each additional month, or fraction
thereof, during which any such payment remains past due. The foregoing Late
Charges shall apply to each required payment of Rent, or any portion thereof,
which is past due. Landlord and Tenant agree that the Late Charge represents a
reasonable estimate of costs and expenses incurred by Landlord from, and is fair
compensation to Landlord for, its loss suffered by such non-payment by Tenant.

5. Utilities. Tenant shall pay, directly to the appropriate supplier, all costs
of all natural gas, electricity, heat, light, power, sewer service, telephone,
water, refuse disposal and other utilities and services supplied to the Project.
Landlord shall not in any way be liable or responsible to Tenant for any loss or
damage or expense which Tenant may sustain or incur if either the quantity or
character of such service is changed or is no longer available or suitable for
Tenant’s requirements.

6. Condition of Premises. Tenant’s taking possession of the Premises shall be
deemed to be Tenant’s acceptance of the Premises in the order and condition as
then exists, except for Landlord’s Work (as herein defined) and as otherwise
specifically provided to the contrary in this Lease. Tenant acknowledges that
Landlord, its agents, attorneys, representatives and employees have not and do
not make any representations or warranties, express or implied, to Tenant
regarding the Premises or the Project. Except as expressly contained in this
Lease, no promise of Landlord to alter, remodel, decorate, clean or improve the
Premises has been made by Landlord to Tenant. Landlord agrees to perform the
following work at the Premises (“Landlord’s Work”); (i) stripe the parking lot
for 230 cars per the site plan dated June 3, 2011 and attached hereto as Exhibit
B; (ii) add fire pump per Village of Wood Dale requirements and (ii) all HVAC,
heating, plumbing, electrical and door/dock systems will be in proper working
order as of the Commencement Date, provided, however, Landlord shall not be
responsible, to put the HVAC units for the second floor office space in proper
working order unless and until Tenant gives Landlord thirty (30) days prior
written notice of its intention to occupy the second floor office space. In
addition, Landlord shall replace the existing warehouse lighting fixtures with
T-5 warehouse lighting fixtures on a one-for-one basis and the cost for said
replacement fixtures and the work to replace said fixtures (“Lighting Work
Costs”) shall be split equally between Landlord and Tenant, with Tenant paying
their required share of the Lighting Work Costs within five (5) business days
after written request from Landlord; provided, however, in no event shall
Tenant’s share of the Lighting Work Costs exceed $35,000.00. In addition, in the
event that Landlord receives any rebates in connection with the T-5 replacement
lighting work cost described in this Section 6 (“Rebate”), Landlord shall pay to
Tenant, fifty percent (50%) of any such Rebate received by Landlord within five
(5) business days after receipt of said Rebate by Landlord. In the event that
Tenant desires any additional lighting work done at the Premises at Tenant’s
sole cost and expense, Tenant shall notify Landlord of the same, and Landlord,
upon receipt of the necessary funds to pay for said additional lighting work,
shall perform said

 

2



--------------------------------------------------------------------------------

lighting work, at Tenant’s sole cost and expense. Tenant may paint and carpet
the offices at the Premises (“Tenant’s Work”), at Tenant’s sole cost and
expense, provided that Tenant receives Landlord’s prior written approval of
Tenant’s Work prior to commencing any of Tenant’s Work, which approval shall not
be unreasonably withheld. Tenant shall be responsible for all costs of Tenant’s
Work.

7. Care and Maintenance. After the Commencement Date and subject to Landlord’s
Work, Tenant agrees, at Tenant’s sole cost and expense, to take good care of the
Premises and keep same and all parts thereof, together with any and all
alterations and additions thereto, in good order, condition and repair,
suffering no waste or injury. Tenant shall, at its sole cost and expense,
promptly make all necessary repairs and replacements in and to the Premises and
any portion thereof, except for Landlord’s obligations as stated herein. Tenant
shall keep and maintain the Premises in a good, safe, secure and clean
condition. Tenant shall not permit anything to be done upon the Premises (and
shall perform all maintenance and repairs thereto so as not) to invalidate, in
whole or in part, or prevent the procurement of any insurance policies which
may, at any time, be required under the provisions of this Lease. Tenant at its
own cost and expense also shall promptly comply with any and all governmental
requirement to or affecting the Premises or any part thereof required due to
Tenant’s use and occupancy of the Premises. Landlord shall not be required to
furnish any services or facilities whatsoever to the Premises and Tenant hereby
assumes full and sole responsibility for condition, operation, repair,
alteration, improvement, replacement, maintenance and management of the
Premises, except in the event Landlord, in its reasonable discretion, determines
that any component of the Premises (other than roof, exterior walls, foundation,
dock levelers, HVAC servicing the office portions of the Premises, fire pump,
structural portions of the Building and the parking lot, which Landlord shall
replace at its sole cost and expense), including without limitation, the other
HVAC systems, requires replacement and, if such replacement constitutes a
capital expenditure under generally accepted accounting principals, then
Landlord shall replace said capital item, and the cost thereof shall be
amortized at 10% over the useful life (as determined by generally accepted
accounting principles) and Tenant shall pay to Landlord monthly, as additional
Rent, the monthly amortized cost for each month during the Term (including any
renewal term) commencing on the date of replacement and ending on the
Termination Date (as may be extended by any renewal or extension of the Lease).
Landlord shall be responsible for and perform all common area maintenance at the
Project, such as parking lot maintenance and landscaping and fire alarm
monitoring, at its sole cost and expense, provided, however, Tenant shall
perform all snow and ice removal at the Project, at Tenant’s sole cost and
expense. Tenant shall enter into a maintenance contract, in form and substance
and with a firm reasonably satisfactory to Landlord, for the semi-annual
maintenance of the HVAC system serving the Premises.

8. Alterations. Tenant shall not make any alteration, addition or improvement to
the Premises or any portion thereof (collectively “Alterations”) without in each
instance, the prior written consent of Landlord which consent shall not be
unreasonably withheld. Landlord acknowledges that Tenant has advised that it
will need to make some Alterations regarding venting systems for their
operations that will requite reasonable roof penetrations and Landlord’s consent
to such Alterations shall not be unreasonably withheld. All Alterations shall
become the property of Landlord and shall remain upon and be surrendered with
the Premises as a part thereof at the termination of this Lease, or at
Landlord’s option, any or all of the Alterations must be removed by Tenant and
the Premises must be restored to its original condition. Landlord agrees that
upon

 

3



--------------------------------------------------------------------------------

request from Tenant at the time Tenant seeks consent from Landlord of an
Alteration, Landlord shall elect whether or not the Alterations must be removed
by Tenant and the Premises restored to its original condition. Tenant shall not
do any act which shall in any way encumber the title of Landlord in and to the
Premises and shall not permit the Premises to become subject to any mechanics’,
laborers’ or materialmen’s lien on account of labor or material furnished to
Tenant or claimed to have been furnished to Tenant in connection with work of
any character performed or claimed to have been performed on the Premises by or
at the direction of sufferance of Tenant.

9. Access Premises. Tenant shall permit Landlord, its agents and designees to
have free access to the Premises upon reasonable notice to Tenant, except in the
event of an emergency in which event no notice shall be required. Landlord or
Landlord’s agents shall have the right to enter upon the Premises, to inspect
the same and to make such decorations, repairs, alterations, improvements or
additions to the Premises as Landlord may deem necessary or desirable, without
unreasonably interfering with Tenant’s business operations at the Premises.

10. Insurance. Landlord shall be responsible for maintaining building casualty
insurance for the Project. Tenant shall carry insurance during the entire Term
hereof insuring Tenant, and insuring Landlord as an additional named insured.
All insurance shall be in amounts, with terms, coverages and companies
reasonably satisfactory to Landlord. All property insurance proceeds shall be
paid to Landlord. All policies shall provide that they may not be terminated or
modified without thirty (30) days advance written notice to Landlord. Tenant
shall furnish to Landlord, at least fifteen (15) days prior to the expiration of
each such policy, certificates of insurance for any such insurance and evidence
of Tenant’s payment of charges therefor or Landlord may, at its option, procure
or pay the charges for any such policy or policies and the total cost and
expense (including attorneys’ fees) thereof shall be immediately paid by Tenant
to Landlord as Additional Rent upon receipt of a bill therefor.

11. Subrogation. Landlord waives all claims for recovery from Tenant, and Tenant
waives all claims for recovery from Landlord for any loss or damage property
insured under valid and collectible insurance policies to the extent of any
recovery collectible under such insurance policies.

12. Casualty. In the event that the Premises are made untenantable by fire or
other casualty and Landlord shall decide not to restore or repair same, then
Landlord shall have the right to terminate this Lease by notice to Tenant given
within thirty (30) days after the date of such fire or other casualty and the
Rent shall be apportioned on a per diem basis and paid to the date of such fire
or other casualty. In the event the Premises are made untenantable by fire or
other casualty and Landlord shall decide to rebuild and restore the same, this
Lease shall not terminate and Landlord shall repair and restore the Premises and
Rent shall abate on an equitable basis during the period of reconstruction and
repair. If Tenant cannot occupy the Premises for a period reasonably determined
to exceed ninety (90)days, Tenant, at its option, exercisable upon written
notice to Landlord within thirty (30) days after the date of such casualty,
shall have the right to terminate this Lease. All property insurance proceeds
shall be paid to Landlord.

13. Condemnation. If a portion of the Premises shall be lawfully taken or
condemned for any public or quasi-public use or purpose, or conveyed under
threat of such condemnation and as

 

4



--------------------------------------------------------------------------------

a result thereof the Premises cannot be used for the same purpose and with the
same utility as before such taking or conveyance, the Tenant’s right to
possession under this Lease shall end upon the date of the taking of possession
by the condemning authority, without apportionment of the award. Tenant hereby
assigns to Landlord, Tenant’s interest in such award, if any. In the event only
a part of the Premises shall be taken and as a result thereof the balance of the
Premises can be used for the same purpose, this Lease shall not terminate, but
shall be prorated to the extent of the condemnation, and Landlord, at its sole
cost and expense up to the amount of any condemnation award, shall, to the
extent practical, promptly repair and restore the Premises. Any award paid as a
consequence of a taking or sale in lieu thereof shall be paid to Landlord and
any sums not disbursed by Landlord in connection with the repair or restoration
of the Premises shall be retained by Landlord. In the event of a taking of land
only, this Lease shall not terminate and Landlord shall not be obligated to
repair or restore the Premises.

14. Tenant’s Indemnity and Waiver. Tenant will protect, indemnify and save
Landlord, its partners, shareholders, employees, officers, directors, agents,
and their respective successors and assigns harmless from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including without limitation, reasonable attorney’s fees and
expenses) imposed upon, incurred by or asserted against Landlord by reason of:
(a) any accident, injury to or death of persons or loss of or damage to property
occurring on or about the Premises or the Project or any part thereof or the
adjoining properties, sidewalks, curbs, streets or ways, or resulting from an
act or omission of Tenant or anyone claiming by through or under Tenant; (b) any
failure on the part of Tenant to perform or comply with any of the terms of this
Lease or any other agreements affecting the Premises; (c) Tenant’s use,
occupation, condition or operation of the Premises or any part thereof; or
(d) performance of any labor or services or the furnishing of any materials or
other property in respect of the Premises or any part thereof by or on behalf of
Tenant. In case any action, suit or proceeding is brought against Landlord by
reason of any such occurrence, Tenant will, at Tenant’s sole expense, resist and
defend such action, suit or proceeding, or cause the same to be resisted and
defended.

Except for claims arising in whole or in part from the negligence or willful
misconduct of Landlord, Tenant waives all claims it may have against Landlord
and Landlord’s agents for damage or injury to person or property sustained by
Tenant or any persons claiming through Tenant or by any occupant of the
Premises, or by any other person, resulting from any part of the Premises
becoming out of repair, or resulting from any accident on or about the Premises
or the Project or resulting directly or indirectly from any act or neglect of
any person, excluding Landlord.

This Section 14 shall include, but not by way of limitation, damage caused by
water, snow, frost, steam, excessive heat or cold, sewage, gas, odors or noise,
or caused by bursting or leaking pipes or plumbing fixtures, and shall apply
equally whether any such damage results from the act or neglect of Tenant or of
any other person, excluding Landlord’s negligence or willful misconduct, and
whether such damage be caused or result from anything or circumstance above
mentioned or referred to, or to any other thing or circumstance whether of a
like nature or of a wholly different nature. All personal property belonging to
Tenant or any occupant of the Premises shall be there at the risk of Tenant or
of such other person only, and Landlord shall not be liable for any damage
thereto or for the theft or misappropriation thereof, except for Landlord’s
negligence or willful misconduct.

 

5



--------------------------------------------------------------------------------

15. Assignment/Subletting. Tenant shall not, without Landlord’s prior written
consent, which shall not be unreasonably withheld: (i) assign, transfer or
convey this Lease or any interest under it; (ii) allow any transfer of, or any
lien upon, Tenant’s interest in this Lease by operation of law; (iii) sublet the
Premises in whole or in part; or (iv) allow the use or occupancy of any portion
of the Premises by anyone other than Tenant or Tenant’s employees.

16. Subordination. Landlord may execute and deliver a mortgage (“Mortgage”)
against the Premises or any interest therein. This Lease and the rights of
Tenant hereunder shall be and are hereby made expressly subject and subordinate
at all times to the lien of any Mortgage now or hereafter encumbering any
portion of the Premises, and to all advances made or hereafter to be made upon
the security thereof. Tenant agrees to execute and deliver such instruments
subordinating this Lease to the lien of any such Mortgage as may be requested in
writing by Landlord from time to time.

17. Certain Rights Reserved to Landlord. Landlord reserves and may exercise the
following rights without affecting Tenant’s obligations hereunder:

A. To install and maintain a sign or signs on the Premises;

B. To retain at all times pass keys to the Premises;

C. To exhibit the Premises and display “For Rent” signs on the Premises;

D. To establish and enforce such rules and regulations as Landlord deems
reasonably necessary for the operation of the Premises, without however,
unreasonably altering or hampering Tenant’s Use or quiet enjoyment of the
Premises;

E. To enter upon the Premises and exercise any or all rights herein reserved
without being deemed guilty of an eviction or disturbance of Tenant’s use or
possession and without being liable in any manner to Tenant and without
abatement of rent and without affecting any of Tenant’s obligations hereunder.

F. To sell, assign or transfer this Lease.

18. Holding Over. If Tenant retains possession of the Premises or any part
thereof after the termination of the Term, by lapse of time and otherwise, then
Tenant shall pay to Landlord Rent, at double of the rate payable for the month
immediately preceding said holding over (including increases for Additional Rent
which Landlord may reasonably estimate), computed on a per-month basis, for each
month or part thereof (without reduction for any such partial month) that Tenant
remains in possession. In addition thereto, solely in the event such retention
of possession of the Premises or any part thereof exceeds thirty (30) days after
the termination of the Term, Tenant shall pay Landlord all damages,
consequential as well as direct, sustained by reason of Tenant’s retention of
possession.

 

6



--------------------------------------------------------------------------------

19. Landlord’s Remedies.

A. Each of the following shall constitute a breach of this Lease by Tenant:
(i) Tenant fails to pay any installment or other payment of Rent or any other
charges required to be paid when due, and such failure continues for five
(5) days after written notice from Landlord (provided, however, no notice shall
be required for any third or subsequent default in any twelve month period);
(ii) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease to be observed or performed by Tenant and fails to
cure such default within thirty (30) days after written notice thereof to
Tenant; (iii) the interest of Tenant in this Lease is levied upon under
execution or other legal process; (iv) a petition is filed by or against Tenant
to declare Tenant bankrupt or seeking a plan of reorganization or arrangement
under any Chapter of the Bankruptcy Act, or any amendment, replacement or
substitution therefor, or to delay payment of, reduce or modify Tenant’s debts,
or any petition is filed or other action taken to reorganize or modify Tenant’s
capital structure or upon the dissolution of Tenant; (v) Tenant is declared
insolvent by law or any assignment of Tenant’s property is made for the benefit
of creditors; a receiver is appointed for Tenant or Tenant’s property, or
(vi) Tenant abandons the Premises.

B. In the event of any breach of this Lease by Tenant, Landlord may, at its
option and without notice or demand to Tenant and in addition to all other
rights and remedies provided in this Lease or at law or in equity, terminate
this Lease or Tenant’s right of possession of the Premises, and recover all
damages to which Landlord is entitled under law, specifically including, without
limitation, all Rent for the balance of the Term.

C. Tenant shall pay upon demand, all costs and expenses, including reasonable
attorneys’ fees, incurred by Landlord in any action enforcing the observance and
performance by Tenant of all covenants, conditions and provisions of this Lease
to be observed and performed by Tenant, in which Landlord is the prevailing
party. Landlord shall pay upon demand, all costs and expenses, including
reasonable attorneys’ fees, incurred by Tenant in any action enforcing the
observance and performance by Landlord of all covenants, conditions and
provisions of this Lease to be observed and performed by Landlord, in which
Tenant is the prevailing party. All references in this Lease to attorneys’ fees
shall be deemed to include all legal assistants’ and paralegals’ fees and shall
include all fees incurred through all post-judgment and appellate levels and in
connection with bankruptcy proceedings.

20. Surrender of Possession. Upon the expiration or other termination of the
Term, Tenant shall (i) quit and surrender the Premises to Landlord broom clean
and in good order and condition, ordinary wear excepted; (ii) surrender all keys
to the Premises to Landlord; (iii) remove all of Tenant’s property except as
otherwise specifically provided herein; and (iv) restore the Premises to the
condition existing as of the Commencement Date.

21. Covenant Against Liens. Tenant has no authority or power to cause or permit
any lien or encumbrance of any kind whatsoever, whether created by act of
Tenant, operation of law or otherwise, to attach to or be placed upon Landlord’s
title or interest in the Premises and any liens and encumbrances created by
Tenant shall attach to Tenant’s interest only. Tenant covenants and agrees not
to suffer or permit any lien of mechanics or materialmen or others to be placed
against the

 

7



--------------------------------------------------------------------------------

Premises or the land on which the is Premises are located with respect to work
or services claimed to have been performed for or materials claimed to have been
furnished to Tenant or the Premises, and in case of any such lien attaching,
immediately to cause it to be released.

22. Security Deposit. Tenant agrees to deposit with Landlord, upon the execution
of this Lease, the Security Deposit as security for the full and faithful
performance by Tenant of each and every term, provision, covenant and condition
of this Lease. If a default occurs under this Lease, Landlord may use, apply or
retain the whole or any part of the Security Deposit for the payment of any sum
then due hereunder or which Landlord may expend or be required to expend by
reason of Tenant’s breach including, without limitation, any damages or
deficiency in the reletting of the Premises, whether such damages or deficiency
shall have accrued before or after re-entry by Landlord. If any of the Security
Deposit shall be so used, applied or retained by Landlord at any time or from
time to time, Tenant shall promptly, in each such instance, within five (5) days
of written demand therefor by Landlord, pay to Landlord such additional sums as
may be necessary to restore the Security Deposit to the original amount set
forth in the first Section of this Lease. If this Lease is terminated or expired
and Tenant is not in default under this Lease at such time, the Security
Deposit, or the balance thereof, shall be returned to Tenant after all of the
following: (a) the time fixed as the expiration of the Term of this Lease;
(b) the vacation of the Premises by Tenant; (c) the surrender of the Premises by
Tenant to Landlord in accordance with this Lease; and (d) final determination of
all amounts payable by Tenant hereunder and payment of same. Except as otherwise
required by law, Tenant shall not be entitled to any interest on the aforesaid
Security Deposit. In the absence of evidence satisfactory to Landlord of an
assignment of the right to receive the Security Deposit or the remaining balance
thereof, Landlord may return the Security Deposit to the original Tenant,
regardless of one or more assignments of this Lease.

23. Miscellaneous.

A. The words “Landlord” and “Tenant” wherever used in the Lease shall be
construed to mean plural where necessary, and the necessary grammatical changes
required to make the provisions hereof apply either to corporations or
individuals, men or women, shall in all cases be assumed as though in each case
fully expressed. The term “Tenant” shall include Tenant’s agents, employees,
contractors, officers, invitees, successors and others using the Premises with
the express or implied permission of Tenant.

B. Each provision hereof shall extend to and shall, as the case may require,
bind and inure to the benefit of Landlord and Tenant and their respective heirs,
legal representatives, successors and assigns in the event this Lease has been
assigned with the express written consent of Landlord; provided, however, this
provision shall not be construed to permit any assignment or subletting by
Tenant.

C. Landlord’s title is and always shall be paramount to the title of Tenant, and
nothing herein contained shall empower Tenant to do any act which can, shall or
may encumber such title.

D. The laws of the State of Illinois shall govern the validity, performance and
enforcement of this Lease.

 

8



--------------------------------------------------------------------------------

E. If any term, covenant or condition of this Lease or application thereof to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

F. Landlord has no obligation pursuant to this Lease except as expressly
provided for herein. The references to “Landlord” in this Lease shall be limited
to mean and include only the owner or owners, at the time, of the fee simple
interest in the Premises. In the event of a sale or transfer of such interest
(except a mortgage or other transfer as security for a debt), the “Landlord”
named herein, or, in the case of a subsequent transfer, the transferor, shall,
after the date of such transfer, be automatically released from all liability
for the performance or observance of any term, condition, covenant or obligation
required to be performed or observed by Landlord hereunder.

G. This Lease sets forth all the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and there are
no covenants, promises, agreements, conditions, or understandings, either oral
or written, between them other than herein set forth, except as herein otherwise
provided, no subsequent alteration, amendment, change or addition to this Lease
shall be binding upon Landlord or Tenant unless reduced to writing and signed by
them.

H. The Premises shall be used for the Use only, and for no other purpose. Tenant
shall not use or occupy the Premises or permit the Premises to be used or
occupied contrary to any statute, rule, order, ordinance, requirement,
regulation or restrictive covenant applicable thereto or in any manner which
would violate any certificate of occupancy affecting the same or which would
render the insurance thereon void or the insurance risk more hazardous, or which
would cause structural injury to the improvements or cause the value or
usefulness of the Premises or any part thereof to diminish or which would
constitute a public or private nuisance or waste, and Tenant agrees that it
will, promptly upon discovery of any such use, take all necessary steps to
compel the discontinuance of such use.

I. This Lease does not grant any rights to light or air over or about the real
property of Landlord. Landlord specifically excepts and reserves to itself the
use of any roofs, the exterior portions of the Premises, all rights to the land
and improvements below the improved floor level of the Premises, to the
improvements and air rights above the Premises and air rights located outside
the demising walls of the improvements and to such areas within such
improvements required for installation of utility lines and to maintain and
repair same, and no rights with respect thereto are conferred upon Tenant.

J. The preparation of this Lease has been a joint effort of the parties hereto
and the resulting documents shall not, solely as a matter of judicial
construction, be construed more severely against one of the parties than the
other.

 

9



--------------------------------------------------------------------------------

K. Tenant agrees that it will not use, handle, generate, treat, store or dispose
of, or permit the use, handling, generation, treatment, storage or disposal of
any Hazardous Materials in, on, under, around or above the Premises now or at
any future time and will indemnify, defend and save Landlord harmless from any
and all actions, proceedings, claims, costs, expenses and losses of any kind,
including, but not limited to, those arising from injury to any person,
including death, damage to or loss of use or value of real or personal property,
and costs of investigation and cleanup or other environmental remedial work,
which may arise in connection with the existence of Hazardous Materials on the
Premises during the term hereof. The term “Hazardous Materials,” when used
herein, shall include, but shall not be limited to, any substances, materials or
wastes that are regulated by any local governmental authority, the state where
the Premises is located, or the United States of America because of toxic,
flammable, explosive, corrosive, reactive, radioactive or other properties that
may be hazardous to human health or the environment, including asbestos and
including any materials or substances that are listed in the United States
Department of Transportation Hazardous Materials Table, as amended 49 C.F.R.
172.101, or in the Comprehensive Environmental Response, Compensation and
Liability Act, as amended 42 U.S.C. subsections 9601 et seq., or the Resources
Conservation and Recovery Act, as amended, 42 U.S.C. subsections 6901, et seq.
or any other applicable governmental regulation imposing liability or standards
of conduct concerning any hazardous, toxic or dangerous substances, waste or
material, now or hereafter in effect. Tenant shall not be responsible for any
environmental conditions at the Premises that were existing at the time of
execution of this Lease, including, without limitation, any possible mold or
bacteria issue resulting from prior water damage in the office portion of the
Premises.

Tenant does hereby indemnify, defend and hold harmless Landlord and its agents
and their respective officers, directors, beneficiaries, shareholders, partners,
agents and employees from all fines, suits, procedures, claims and actions of
every kind, and all costs associated therewith (including attorneys’ and
consultants’ fees) arising out of or in any way connected with any deposit,
spill, discharge or other release of Hazardous Materials by Tenant that occurs
during the term of this Lease, at or from the Premises, or which arises at any
time from Tenant’s use or occupancy of the Premises, or from Tenant’s failure to
provide all information, make all submissions, and take all steps required by
all applicable governmental authorities. Tenant’s obligations and liabilities
under this paragraph shall survive the expiration or termination of this Lease.

L. Within ten (10) days after a request by Landlord, Tenant agrees to provide
Landlord with annual audited financial statements and/or an estoppel certificate
in form reasonably acceptable to Landlord.

M. Notwithstanding anything to the contrary herein contained, there shall be no
personal liability asserted or enforceable against Landlord or on any persons,
firms or entities constituting Landlord with respect to any of the terms,
covenants, conditions and provisions of this Lease, and Tenant shall look solely
to the interest of Landlord, its successors and assigns in the Premises for the
satisfaction of each and every remedy of Tenant in the event of any default by
Landlord hereunder. Such exculpation of personal liability is absolute and
without any exception whatsoever.

 

10



--------------------------------------------------------------------------------

N. Subject to the provisions of this Lease, Landlord covenants that Tenant, on
paying the rent and performing the covenants of this Lease on its part to be
performed, shall and may peaceably have, hold and enjoy the Premises for the
Term.

O. All notices, consents, approvals to or demands upon or by Landlord or Tenant
desired or required to be given under the provisions hereof, shall be in
writing. Any notices or demands required hereunder shall be deemed to have been
duly and sufficiently given if a copy thereof has been personally served,
forwarded by expedited messenger or recognized overnight courier service with
evidence of delivery or mailed by United States registered or certified mail in
an envelope properly stamped and addressed to such party at the address set
forth in Section 1 of this Lease. Copies of all notices to Landlord shall be
delivered to Mark S. Richmond, Esq., Richmond Breslin LLP, 233 South Wacker
Drive, Suite 5775, Chicago, Illinois 60606.

P. Landlord agrees that upon written request from Tenant, Landlord will execute
and deliver to Tenant a Landlord Agreement in the form attached hereto as
Exhibit C and made a part hereof, provided Tenant and Tenant’s lender also
execute and deliver said form.

[Signatures on Next Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Instrument has been duly executed by the parties
hereto, as of the day and year first above written.

 

LANDLORD:    

CENTERPOINT PROPERTIES TRUST,

a Maryland real estate investment trust

    By:  

/s/ Michael M. Mullen

      Name:  

Michael M. Mullen

      Title:  

Chief Executive Officer

    By:  

/s/ Michael Tortorici

      Name:  

Michael Tortorici

      Title:  

Vice President, Treasurer

TENANT:    

POWER GREAT LAKES, INC.,

an Illinois corporation

    By:  

/s/ Kenneth Winemaster

      Name:  

Kenneth Winemaster

      Title:  

Senior Vice President

 

12



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description of Project

LOT 1 IN FORST CREEK UNIT 1, BEING A SUBDIVISION OF PART OF THE NORTHEAST 1/4 OF
SECTION 9, TOWNSHIP 40 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN,
ACCORDING TO THE PLAT THEREOF RECORDED AUGUST 3, 1982 AS DOCUMENT R82-33889, IN
DUPAGE COUNTY, ILLINOIS.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

Depiction of Parking Striping

[See Enclosed]

LOGO [g207680exapg14.jpg]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT “C”

Form of Landlord’s Agreement

LANDLORD’S AGREEMENT

This Landlord’s Agreement, executed and delivered as of the      day of
                    , 2011, by CENTERPOINT PROPERTIES TRUST, a Maryland real
estate investment trust, with an address at 1808 Swift Drive, Oak Brook,
Illinois 60523, attn: Chief Operating Officer (“Landlord”), and Harris N.A., as
agent for certain lenders (together with its successors and assigns, the
“Agent”), with an address at 111 West Monroe Street, Chicago, Illinois 60603.

W I T N E S S E T H

WHEREAS, Agent certain lenders, Power Solutions International, Inc., a Nevada
corporation (“Parent”) and certain subsidiaries of Parent, including Power Great
Lakes, Inc., an Illinois corporation (“Tenant”; Parent and such subsidiaries of
Parent (including Tenant) are collectively “Borrowers” and each a “Borrower”),
are entering into, and may from time to time hereafter enter into, various
agreements, instruments and documents, including without limitation that certain
Loan and Security Agreement dated as of April 29, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) (collectively, the “Financing Agreements”), providing for
the making by Agent and other lenders of loans and other financial
accommodations to or for the benefit of Borrowers;

WHEREAS, to secure payment and performance of all of Borrowers’ obligations and
liabilities to Agent and the lenders under the Financing Agreements (“Borrowers’
Liabilities”), Agent has required that Borrower grant to Agent a security
interest in substantially all of Borrowers’ assets now or hereafter located at
or attributable to the premises commonly known as 801 AEC Drive, Wood Dale,
Illinois and legally described on Exhibit A hereto (the “Premises”), other than
fixtures integral to the operation of the Premises (i.e., heating, ventilation,
air conditioning and plumbing fixtures) (all of such assets to be referred to
herein as the “Collateral”);

WHEREAS, the Premises are owned by Landlord and have been leased to Tenant
pursuant to the Industrial Lease dated                     , 2011 between
Landlord and Tenant, a copy of which is attached hereto as Exhibit B (the
“Lease”);

WHEREAS, Borrowers may require loans and other financial accommodations from the
lenders pursuant to the Financing Agreements, and as a condition precedent to
making such loans and/or other financial accommodations, Agent has required that
Borrowers obtain the execution and delivery of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord hereby covenants and agrees as follows:

 

C-1



--------------------------------------------------------------------------------

1. For so long as Agent has a lien or security interest in any of the
Collateral, Landlord waives all rights which Landlord now or hereafter may have,
under the laws of the State of Illinois or by virtue of the Lease, or any
renewals, extensions, amendments, modifications, substitutions or replacements
thereof (a “New Lease”), to claim or assert any lien, right, claim or title to
any of the Collateral which now or hereafter may be located on the Premises,
including without limitation the right of levy or distrain for rent.

2. Landlord agrees that the Collateral (i) is and shall remain personal property
notwithstanding the manner or mode of the attachment of any item of Collateral
to the Premises, and (ii) is not and shall not become or be deemed to be
fixtures.

3. Landlord recognizes and acknowledges that the security interest of Agent in
the Collateral pursuant to the Financing Agreements is superior to any lien,
right, claim or title of any nature which Landlord now or hereafter may have or
assert in the Collateral by statute, common law, the Lease, any New Lease, any
other agreement or otherwise.

4. In the event of default by Borrowers in the payment or performance of any of
Borrowers’ Liabilities, Landlord agrees that Agent may upon one business day’s
prior written notice to Landlord enter the Premises during normal business hours
for a period of up to seventy-five (75) days after notice to Landlord for the
purpose of repossessing, removing, selling, or otherwise dealing with the
Collateral or any part thereof in accordance with the terms and conditions of
the Financing Agreements, without objection, delay, hindrance or interference by
Landlord, subject to the terms of this Agreement, and in such case Landlord will
make no claim or demand whatsoever against the Collateral. In the event Agent
elects to access the Premises pursuant to Agent’s rights in this Section 4,
Agent shall pay to Landlord (to the extent not previously paid by Tenant) all
non-default Rent (as defined in the Lease or New Lease) for the period that
Agent is on the Premises (but excluding any past-due rent or other fees due for
periods prior to Agent’s notification to Landlord).

5. If Agent has not then entered the Premises and Landlord intends to terminate
the Lease or new Lease or Tenant’s right to possession under the Lease or New
Lease due to a default by Tenant, Landlord will first provide the Agent with
written notice of such default and, prior to the termination of the Lease or the
Tenant’s right to possession due to any default thereunder, it shall permit the
Agent the same opportunity to cure or cause to be cured such default as is
granted the Tenant under the lease; provided, however, that (i) Agent shall have
at least ten (10) days following receipt of said notice to cure or cause to be
cured such default, and (ii) for the avoidance of doubt, Agent shall have no
obligation to cure or cause to be cured any such default under the Lease. In the
event that Landlord terminates the Lease or New Lease or the Tenant’s right to
possession based on an uncured default under the Lease or New Lease, the
Landlord will give the Agent the option to enter upon and occupy the Premises
for a period of up to seventy-five (75) days following receipt by the Agent of
written notice from the Landlord (“Termination Notice”) that the Landlord has
terminated the Lease or New Lease or that the Tenant’s right to possession has
terminated without termination of the Lease or New Lease. If the Lease or New
Lease expires by its own terms, the Landlord will permit the Agent

 

C-2



--------------------------------------------------------------------------------

to enter upon and occupy the Premises for a period of seventy-five (75) days
following the Agent’s receipt of written notice from the Landlord (“Expiration
Notice”). The Agent, if it elects to exercise such rights, shall exercise such
rights by giving notice to the Landlord of its desire to enter upon and occupy
the Premises pursuant to this Section 5 within thirty (30) days after the
Agent’s receipt of the Termination Notice or the Expiration Notice, as
applicable. At the expiration of such seventy-five (75) days, Agent’s rights
under this Section 5 to occupy the Premises shall terminate. If the Agent shall
elect to enter upon and occupy the Premises pursuant to this Section 5, the
Agent shall pay to Landlord (to the extent not previously paid by Tenant) all
non-default Rent (as defined in the Lease or New Lease) for the period that
Agent is on the Premises (but excluding any past-due rent or other fees due for
periods prior to Agent’s notification to Landlord).

6. Any entry by Agent into the Premises pursuant to this Agreement or the
Financing Agreements shall be at the sole risk and expense of Agent and Tenant.
Tenant hereby authorizes Landlord to grant or facilitate access to the Premises
to Agent as provided in this Agreement. Tenant agrees to indemnify and hold
Landlord harmless from and against any and all claims associated with such
access.

7. Agent may, without affecting the validity of this Agreement, extend, amend or
in any way modify the terms of payment or performance of any of Borrowers’
Liabilities, without the consent of Landlord and without giving notice thereof
to Landlord.

8. In the event that Agent exercises its right of entry onto the Premises
hereunder for purposes of exercising its rights and remedies with respect to the
Collateral, Agent shall provide Landlord with evidence of the liability
insurance of Agent, on which Landlord shall be named as additional insured, and,
to the extent not covered by Agent’s insurance, Agent shall indemnify and hold
harmless Landlord and its officers, agents and employees (singularly, an
“Indemnified Party” and collectively the “Indemnified Parties”) from and against
any actual liabilities of Landlord to third parties, and costs and expenses
(including reasonable attorneys’ fees) actually incurred by Landlord in
connection therewith, that result directly from the actions of Agent (or its
agents) during the occupancy of the Premises by Agent (or its agents) during the
occupancy of the Premises by Agent (or its agents), including, without
limitation, claims, demands, causes of actions or liabilities (a) for personal
injury or property damage, and/or (b) relating to any alleged right, title or
interest in the Collateral.

A. Agent agrees that in the event a claim is asserted against an Indemnified
Party with respect to which Agent has agreed to indemnify the Indemnified
Parties pursuant to this Section 8, the Indemnified Party may retain one counsel
of its choice to defend it against such claim and Agent shall reimburse such
indemnified party for all costs and reasonable attorneys’ fees in connection
therewith.

B. Agent further agrees that Agent will promptly repair any damage to the
Premises resulting from the removal of the Collateral by the Agent or its agents
(but shall not be liable for diminution in value of the Premises caused by the
absence of Collateral actually removed or any by any necessity of replacing the
Collateral) and, in the event

 

C-3



--------------------------------------------------------------------------------

Agent does not do so following a reasonable demand by the Landlord, Agent shall
reimburse the Landlord for reasonable costs and expenses incurred in repairing
such damage promptly following demand by Landlord for such amounts.

9. The agreements contained herein shall continue in force until all Borrowers’
Liabilities are paid and satisfied in full and all financing arrangements
between Agent and Borrowers have been terminated.

10. The agreements contained herein may not be modified or terminated orally,
and shall be binding upon the successors, assigns and personal representatives
of Landlord, upon any successor owner or transferee of the Premises, and upon
any purchasers (including any mortgagee) from Landlord.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date set forth above.

 

C-4



--------------------------------------------------------------------------------

LANDLORD: CENTERPOINT PROPERTIES TRUST By  

 

Name  

 

Its  

 

AGENT: HARRIS N.A. By  

 

Name  

 

Its  

 

TENANT: POWER GREAT LAKES, INC. By  

 

Name  

 

Its  

 

 

C-5